

117 S1983 IS: Defending Keystone Jobs Act
U.S. Senate
2021-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1983IN THE SENATE OF THE UNITED STATESJune 9, 2021Mr. Risch (for himself, Mr. Crapo, Mr. Cassidy, Mr. Moran, Mr. Daines, Ms. Lummis, Mr. Hoeven, Mr. Cramer, Mr. Marshall, Mr. Cotton, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Labor to report to Congress an estimated number of jobs projected to be lost due to the Biden Administration revoking the permit for the Keystone XL pipeline.1.Short titleThis Act may be cited as the Defending Keystone Jobs Act.2.Report by the Secretary of Labor on job loss due to the revocation of the permit for the Keystone XL pipelineThe Secretary of Labor shall—(1)conduct a study to estimate the total number of jobs projected to be lost as a direct or indirect result of section 6 of Executive Order 13990 (86 Fed. Reg. 7037; relating to protecting public health and the environment and restoring science to tackle the climate crisis) over the 10-year period beginning on the date on which such Executive order was issued; and(2)not later than 90 days after the date of enactment of this Act, submit to Congress a report on the findings of the study under paragraph (1). 